Title: From John Adams to Thomas Jefferson, 3 December 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Decr. 3. 13

The Proverbs of the old greek Poets, are as Short and pithy as any of Solomon or Franklin. Hesiod has several. His Αθανατους μεν πρωτα θεους νομω, ως δiακεitai
Τiμα. Honour the Gods established by Law. I know not how We can escape Martyrdom, without a discreet Attention to this præcept. You have Suffered, and I have Suffered more than you, for want of a strict if not a due observance of this Rule.
There is another Oracle of this Hesiod, which requires a kind of dance upon a tight rope, and a Slack rope too, in Philosophy and Theology
Πίστiς δ’ ἄρα ὁμῶς καὶ ἀπίστιας ὤλεσαν ἀνδρας
If believing too little or too much, is So fatal to Mankind what will become of Us all?
In Studying the Perfectability of human Nature and its progress towards perfection, in this World, on this Earth, (remember that) I have met many curious things, and interesting Characters.
About three hundred years ago, There appeared a number of Men of Letters, who appeared to endeavour to believe neither too little, nor too much. They laboured to imitate the Hebrew Archers who could Shoot to an hairs breadth. The Pope and his Church believed too much: Luther and his Church believed too little. This little band was headed by three great Scholars, Erasmus, Vives, and Budeus. This Triumvirate is said to have been at the head of the Republick of Letters, in that Age. Had Condorcet been Master of his Subject, I fancy he would have taken more Notice in his History of the progress of Mind, of these Characters. Have you their Writings? I wish I had. I Shall confine myself at present to Vives. He wrote Commentaries on the City of God of St. Augustine, Some parts of which were censured by the Doctors of the Louvain as too bold and too free. I know not, whether the following passage of the learned Spaniard was among the Sentiments condemned, or not.
“I have been much afflicted,” Says Vives, “when I have Seriously considered, how diligently, and with what exact care, the Actions of Alexander, Hannibal, Scipio Pompey, Cæsar and other Commanders: and the Lives of Socrates Plato Aristotle, and other Phylosophers, have been written and fixed in an everlasting Remembrance, So that there is not the least danger they can ever be lost: but then the Acts of the Apostles and Martyrs and Saints of our religion, and of the Affairs of the rising and established Church, being involved in much darkness, are almost totally unknown, though they are of so much greater Advantage, than the Lives of the Phylosophers, or great Generals, both as to the improvement of our knowledge and Practice. For, what is written of these holy men, except a very few things is very much corrupted and defaced, with the mixture of many fables; while the Writer, indulging his own humour, doth not tell Us what the Saint did, but what the Historian would have had him done: and the fancy of the Writer dictates the Life and not the truth of things.” And again, Vives Says
“There have been men, who have thought it a great piece of Piety, to invent Lies for the sake of religion.”
The great Cardinal Barronius too, confesses “There is nothing, which seems so much neglected to this day, as a true and certain Account of the Affairs of the Church, collected with an exact diligence. And that I may Speak of the more Ancient, it is very difficult to find any of them, who have published Commentaries on this Subject which have hit the truth in all points.”
Canus, too another Spanish Prelate of great name Says “I Speak it with grief, and not by way of reproach, Laertius has written the lives of the Philosophers, with more care and industry, than the Christians have those of the Saints; Suetonius has represented the Lives of the Cæsars with much more truth and Sincerity, than the Catholicks have the Affairs, I will not Say of the Emperors, but even those of the Martyrs, holy Virgins and Confessors. For they have not concealed the Vices nor the very Suspicions of Vice, in good and commendable Philosophers or Princes, and in the worst of them, they discover the very colours or Appearances of Virtue. But the greatest part of our Writers, either follow the Conduct of their Affections, or industriously fain many things; So that I, for my part am very often both weary and ashamed of them; because I know they have thereby brought nothing of Advantage to the Church of Christ, but very much inconvenience.”
Vives and Canus are Moderns, but Arnobius the Converter of Lactantius was ancient. He says “But neither could all that was done be written or arrive at the knowledge of all men. Many of our great Actions being done by obscure Men, and those who had no knowledge of Letters: and if some of them are committed to Letters and Writings; yet even here, by the malice of the Devils, and of men like them, whose great design and Study it is to intercept and ruin this truth, by interpolating, or adding Some things to them, or by changing or taking out Words, Syllables, or Letters, they have put a Stop to the Faith of Wise Men, and corrupted the truth of things.”
Indeed, Mr Jefferson, what could be invented to debase the ancient Christianism, which Greeks Romans, Hebrews, and Christian Factions, above all the Catholicks, have not fraudulently imposed upon the Publick? Miracles after Miracles have rolled down in Torrents, Wave Succeeding Wave, in the Catholic Church from the Council of Nice, and long before, to this day. Aristotle, no doubt, thought his “Οὔτε πᾶσα πιστέυοντες, Οὔτε πᾶσιν ἀπιστοῦντες,” very wise and very profound: but what is its Worth? What Man, Woman or Child, ever believed, every Thing, or nothing?
Oh! That Priestley could live again! and have leisure and means. An Enquirer after Truth, who had neither time nor means might request him to search and research for answers to a few Questions.
1. Have We more than two Witnesses of the Life of Jesus? Mathew and John?
2. Have We one Witness to the Existence of Mathews Gospel in the first Century?
3. Have We one Witness of the Existence of John’s Gospell in the first Century?
4. Have We one Witness of the Existence of Marks Gospell in the first Century?
5. Have We one Witness of the Existence of Lukes Gospell in the first Century?
6. Have We any Witness of the existence of St. Thomas’s Gospell, that is the Gospell of the Infancy in the first Century?
7. Have We any Evidence of the Existence of the Acts of the Apostles in the first Century?
8. Have We any Evidence of the Existence of the Supplement to the Acts of the Apostles, Peter and Paul, or Paul and Tecle, in the first Century?
Here I was interrupted, by a new book, Chataubriands Travels in Greece Palestine and Egypt and by a Lung Fever, with which the amiable Companion my Life has been violently And dangerously attacked.
December  13. I have fifty more questions to put to Priestley: but must adjourn them to a future Opportunity.
I have read Chateaubriand with as much delight, as I ever read Bunyan Pilgrims Progress,  Robinson Crusoes Travels or Gullivers; or Whitefields; or Westleys Life; or the Life of St. Francis, St Anthony or St Ignatius Loyaula. A Work of infinite Learning, perfectly well written, a Magazine of Information: but an enthusiastic, biggotted, Superstitious Roman Catholic throughout. If I were to indulge in jealous criticism and Conjecture, I Should Suspect, that there had been an Œcuemenical Counsel of Pope Cardinals and Bishops, and that this Traveller has been employed at their expence, to make this tour, to lay a foundation for the resurrection of the Catholic Hierarchy in Europe.
Have you read La Harpes Course de Litterature in 15. Volumes? Have you read St. Pierres Studies of Nature?
I am now reading the Controversy between Voltaire and Nonotte.
Our Friend Rush has given Us for his last Legacy, an Analysis of Some of the diseases of the Mind. Johnson Said We are all more or less mad; and who is or has been more mad than Johnson?
I know of no Philosopher, or Theologian, or Moralist ancient or modern more profound; more infallible than Whitefield, if the Anecdote that I have heard be true.
He began; “Father Abraham”! with his hands and Eyes gracefully directed to the Heavens as I have more than once Seen him; “Father Abraham,” “who have you there with you”? have you Catholicks?” No. “Have you Protestants.” No. “Have you Churchmen.” No. Have you Dissenters.” No. “Have you Presbyterians”? No. “Quakers”? No. Anabaptists”? No. “Who have you then? “Are you alone”? No.
“My Brethren! You have the Answer to all these questions in the Words of my Text, “He who feareth God and worketh Righteousness, Shall be accepted of him.”
Allegiance to the Creator and Governor of the Milky Way and the Nebulæ, and Benevolence to all his Creatures, is my Religion. Si quid novisti rectius istis, Candidus imperti.—
I am as ever
John Adams